

114 HRES 905 IH: Expressing condolences to the family of Ms. Jacqueline A. Ellis, and commemorating the life and work of Ms. Jacqueline Ellis.
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV114th CONGRESS2d SessionH. RES. 905IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Al Green of Texas (for himself, Ms. Eddie Bernice Johnson of Texas, Mr. Johnson of Georgia, Mr. Clyburn, Ms. Moore, Mr. Conyers, Ms. Lee, Ms. Maxine Waters of California, Ms. Jackson Lee, Mr. Jeffries, Mr. Butterfield, Ms. Clarke of New York, Mrs. Watson Coleman, Ms. Fudge, Ms. Kelly of Illinois, Ms. Bass, Mr. Clay, Mr. Danny K. Davis of Illinois, Mr. Rangel, Mr. Ellison, Ms. Adams, Mr. Lewis, Mr. Scott of Virginia, Mr. Payne, Mr. Bishop of Georgia, Mr. Meeks, Ms. Plaskett, Mr. Cummings, Ms. Norton, Ms. Sewell of Alabama, Mr. Cleaver, Ms. Brown of Florida, Mr. Richmond, Mr. Rush, Ms. Wilson of Florida, Mr. Hastings, Mr. Carson of Indiana, Ms. Foxx, Mrs. Lawrence, Mrs. Beatty, and Mr. Gene Green of Texas) submitted the following resolution; which was referred to the Committee on House AdministrationRESOLUTIONExpressing condolences to the family of Ms. Jacqueline A. Ellis, and commemorating the life and
			 work of Ms. Jacqueline Ellis.
	
 Whereas Ms. Ellis was born October 22, 1957, in Mobile, Alabama; Whereas Ms. Ellis was a Capitol Hill veteran of more than 30 years, and had served members of both the House of Representatives and Senate;
 Whereas Ms. Ellis also worked for former Congressman Major Owens, who represented the 11th Congressional District of New York, and the late former Alabama Senator Howell Heflin;
 Whereas Ms. Ellis most recently served as Chief of Staff to Congressman Al Green, who represents the 9th Congressional District of Texas;
 Whereas Ms. Ellis has been a spiritual mother, sister, mentor, and friend to many people, including elected and other high-ranking officials;
 Whereas Ms. Ellis graduated from Jarvis Christian College and would later go on to become a guest lecturer at the Government Affairs Institute at Georgetown University;
 Whereas Ms. Ellis was inducted into Jarvis Christian College’s Pioneers Hall of Fame; Whereas Ms. Ellis was a former National Board Member of the historic and world-renowned civil rights organization, the Southern Christian Leadership Conference;
 Whereas Ms. Ellis received the Ella Baker Award from the SCLC’s former president and CEO, Martin Luther King III;
 Whereas Ms. Ellis was a National Board Member for the National Congress of Black Women; Whereas Ms. Ellis was a founding member of the Organization of African-American Administrative Assistants/Chiefs of Staff;
 Whereas Ms. Ellis was the Chair of the Legislative Issues and Public Affairs Committee for the African-American women’s organization, the Links, Inc;
 Whereas Ms. Ellis was the Social Action Commissioner for Delta Sigma Theta Sorority, Inc; Whereas Ms. Ellis received Mobile, Alabama’s NAACP’s Redeemer of the Dream Leadership Award;
 Whereas Ms. Ellis was the Co-Chair of the Bethune-DuBois Institute, Inc. Leadership Forum; Whereas Ms. Ellis received the Congressional Black Associates’ Robert H. Ogle Trailblazer’s Award;
 Whereas Ms. Ellis, though successful, widely respected, loved by many and recognized for her numerous accomplishments, moved through life humbly and sought only to serve others; and
 Whereas Ms. Ellis is survived by her siblings Cynthia Ellis-Evans, Sharon Ellis-Gregg, Harold C. Ellis, Jr., Darryl C. Ellis, Mary Y. Ellis, and William E. Ellis, as well as a multitude of other family members and friends: Now, therefore, be it
	
 That the House of Representatives— (1)mourns the death of Ms. Jacqueline A. Ellis and expresses condolences to her family; and
 (2)celebrates the life of Ms. Jacqueline A. Ellis, as well as her righteous accomplishments and honorable deeds.
			